Citation Nr: 0029653	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  95-17 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for disorders of the 
knees, hips and lumbar spine claimed as secondary to 
residuals of shell fragment wounds (SFWs) of the feet.  

2.  Entitlement to an increased rating for residuals of SFWs 
of the right foot, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of SFWs 
of the left foot, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from August 1950 to August 
1953.  He was awarded the Purple Heart Medal, among other 
decorations.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from June 1994 and July 1996 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.  There is no demonstrated relationship established by 
competent medical evidence between the veteran's disorders of 
the knees, hips and lumbar spine and his service-connected 
residuals of SFWs of the lower extremities.  

2.  The veteran is currently in receipt of the maximum 
benefits available for his severe injuries to MG X under the 
"old" and "new" diagnostic criteria for muscle injuries under 
Diagnostic Code 5310.  

3.  Residuals of SFWs of the plantar area of MG X of the 
right foot are severe, but are not productive of actual loss 
of use of the foot or of an unusual disability picture.  

4.  Residuals of SFWs of the dorsal area of MG X of the left 
foot are severe, but are not productive of actual loss of use 
of the foot or of an unusual disability picture.  


CONCLUSIONS OF LAW

1.  Disorders of the knees, hips and lumbar spine are not 
shown to be proximately due to, the result of, or aggravated 
by the veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) (2000); Allen 
v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of SFWs of the right foot have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. § 4.63 
and Part 4, Diagnostic Codes 5310, 5284 (2000).   

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of SFWs of the left foot have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. § 4.63 
and Part 4, Diagnostic Codes 5310, 5284.  (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background

Service medical records show the veteran was wounded in both 
feet by mortar shell fragments in April 1951.  He sustained a 
perforating missile wound of the right foot entering at the 
medial aspect near the head of the first metatarsal with exit 
on the lateral aspect region of the cuboid.  There was no 
artery or nerve involvement.  He also sustained a perforating 
missile wound of the left foot entering on the cuboid area of 
the ankle with exit just below the medial malleolus.  Again, 
there was no artery or nerve involvement.  Additionally, a 
compound comminuted fracture of the left talus and calcaneus, 
right 4th and 5th metatarsals and right cuboid were reported.  
Multiple retained foreign bodies were also noted in the left 
ankle and right foot.  

The veteran was hospitalized and was begun on partial weight 
bearing in June 1951.  In October 1951, the veteran 
complained of painful scars and scar tissue was excised.  The 
veteran underwent physical therapy and went on convalescence 
leave in December 1951.  

He was returned to duty in January 1952 and had complaints of 
pain on weight bearing, more severe on the right.  
Examination of the right foot at that time revealed loss in 
toe flexors and a binding together of the metatarsals.  The 
veteran was provided an orthotic.  In April 1952, the veteran 
complained of a burning sensation in both feet.  Examination 
revealed no limitation of motion in the left foot.  A 4-inch 
C-shaped scar over the left medial malleolus with a Tinel's 
sign posterior to the medial malleolus, referring pain to the 
big toe.  X-ray of the left was not remarkable.  Examination 
of the right foot revealed no limited motion.  A 3-inch 
lateral and 3-inch medial scar with Tinel's sign were noted.  
X-rays of the right foot showed an un-united fracture of the 
cuboid with traumatic arthritis of the tarsal and metatarsal 
joints.  A neurologist felt the veteran's complaints to be a 
minor causalgia and medication was prescribed.  A notation in 
May 1952 showed the veteran felt the medication was helping.  

In December 1952, the veteran again complained of a burning 
sensation in his feet. He underwent physical therapy for his 
complaints during February 1953.  On separation examination 
in August 1953, a history of the veteran's injury was 
reported and it was noted that he had scars of the feet, 
which were healed.  

On VA examination in September 1953, the veteran complained 
of mild right limp with swelling of that foot and ankle on 
prolonged walking.  He also complained of stiffness on the 
left.  Examination revealed tender scars and limitation of 
flexion on the right and tender scars with no limitation on 
the left.  A rating action in October 1953 assigned a 10 
percent rating for each foot under Diagnostic Code 5310.  

On VA orthopedic examination in November 1984, the veteran 
complained of increasing problems with his feet since 
service.  The examiner noted that he had been issued 
orthopedic shoes in 1980 and that he had undergone an 
exostosectomy at the first metatarsal-cuneiform joint and a 
resection of the 5th metatarsal head in August 1984.  He also 
noted that the veteran had just been issued shoes to correct 
his valgus deformity of the feet.  

Examination of the right foot revealed scars that were 
adherent to the bone, a palpable exostosis of the 5th 
metacarpal, hammertoe deformity of the 2nd toe and valgus 
deformity of the foot.  Examination of the left foot revealed 
well-healed old scars as well as recently healed surgical 
scars.  There was also inversion of the forefoot and a valgus 
deformity of the foot.  

A rating action in December 1984 increased the veteran's 
ratings under Diagnostic Code 5310 to 30 percent on the right 
and 20 percent on the left based on severe muscle injuries.   

In July 1993, the veteran filed a claim for increased ratings 
for his feet and secondary service connection for the 
additional disabilities at issue.  VA outpatient treatment 
records show treatment for foot complaints in the podiatry 
clinic beginning in 1993.  

On VA examination in October 1993, the veteran complained of 
additional joint disability of the hips and knees resulting 
from his residuals of SFWs to the feet.  The examiner 
referenced the 1993 podiatry notes and described the 
veteran's scars of the feet, noted range of motion to be good 
and full without swelling.  With respect to the veteran's 
claim of additional disability, the examiner noted that there 
was some disturbance of gait, but he could not say with 
absolute certainty that this resulted in additional 
disability.  

A podiatry treatment note of May 1995 shows the veteran 
needed orthopedic shoes and crutches to walk.  He complained 
of pain in the low back hips and knees, which the treating 
physician felt could be due to his gunshot wounds of the 
feet.  The podiatric assessment was severe degenerative joint 
disease in the feet, hips and knees secondary to gunshot 
wounds.  

On VA examination in February 1996, the examiner referenced 
his earlier examination in 1993.  On examination of the feet, 
he noted a tendency toward hammertoe formation.  Bony 
prominences were noted over the dorsum of the 1st metatarsal 
on standing.  There was also a tendency of obliteration of 
the arch as well as a tendency to invert the foot, more so on 
the left.  Degenerative changes and the presence of shrapnel 
were noted on X-ray study of the feet.  Examination of the 
knees resulted in a diagnosis of subjective pain only.  X-ray 
study of the knees was negative for any degenerative changes.  
Examination and x-ray of the hips resulted in diagnoses of 
degenerative joint disease, old healed fracture of right 
inferior pubis and possible calcific tendinitis.  On a 
special neurology examination, the examiner found no 
neurologic relationship between the veteran's knee, hip and 
low back problems and his foot injuries.  

In July 1996, the RO's medical officer reviewed the veteran's 
claims folder and opined that the veteran did not have 
degenerative arthritis of the spine, hips or knees secondary 
to his gunshot wounds to the feet.  He also opined that the 
64-year-old veteran's joint complaints were consistent with 
the normal aging process.  

At a hearing on appeal in September 1997, the veteran 
reiterated his contention that his current joint problems are 
related to his SFWs of the lower extremities.  He also 
questioned the adequacy of the examinations and opinions 
referenced by the RO in denying his claims.  He also 
described his current symptomatology of the feet, indicated 
that this symptomatology had increased over the years since 
service, and asserted that higher ratings were warranted.  

VA outpatient treatment reports for 1993-97 show continuing 
treatment for foot and related complaints as well as for 
disabilities not at issue here.  An August 1997 note shows 
the veteran was using crutches due to pain in his back, knees 
and hips.  It was also noted that it was possible that his 
back problems could be exacerbated by his feet.  

The veteran was scheduled for a VA examination in October 
1998.  The examiner was asked to opine whether there were any 
secondary conditions resulting from the veteran's foot 
injuries.  After providing an extensive employment and 
medical history, the examiner reported his examination 
findings in detail.  X-ray studies of the knees and hips 
revealed no significant degenerative changes.  The examiner 
then opined that he could not relate the veteran's current 
back condition to his service injuries especially in view of 
the veteran's employment history in the interim.  He did not 
feel that the veteran's problems with his feet bothered his 
back, particularly in view of the fact that he did not, at 
the time of the examination, have a significant limp.  With 
respect to his hips and knees, the examiner noted that he 
found no abnormalities on examination.  

In March 1999, the RO returned the October 1998 examination 
report to the examining physician noting that he had not had 
the opportunity to review the veteran's claims folder.  In an 
addendum, dated in April 1999, the examiner summarized the 
pertinent medical records in the claims folder including an 
in-depth review of the original injury and the veteran's VA 
treatment over the years including the May 1995 and August 
1997 podiatry notes.  After his review, the physician stated 
that he saw no need to change his earlier opinion.  He 
restated his belief that the veteran did not have a 
specifically altered gait and had only minimal degenerative 
changes in his back and hips and none in his knees.  He 
attributed any changes in the specified joints to be 
primarily the result of the veteran's 37 years of employment 
with the post office, as a sheet metal mechanic, a security 
guard, and as a policeman, as well as to the aging process; 
rather than to his service connected disabilities of the 
feet.  




Secondary service connection

The law permits the grant of service connection for a 
disability that results from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Service connection also may be granted for a disability, 
which is proximately due to, or the result of or aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

It is neither contended nor shown that the claimed 
disabilities may be service connected on a direct or 
presumptive basis, as they were not present in service or 
during the first postservice year.  Rather, the veteran seeks 
service connection on a secondary basis under the provisions 
of 38 C.F.R. § 3.310(a) and Allen.  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  The Court of Appeals for Veterans Claims (Court) 
has defined a well-grounded claim as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. § 
5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the claim is not well grounded, the claimant cannot invoke 
the VA's duty to assist in the development of the claim, and 
the claim must fail.  

The testimony and statements by the veteran as to the claimed 
relationship have been considered; however, as a lay person, 
lacking in medical training and expertise, the veteran is not 
competent to address issues requiring an expert medical 
opinion, to include medical diagnoses and opinions of medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

However, the veteran's assertion that his residuals of SFWs 
of the feet caused or aggravated his disorders of the knees, 
hips and spine is supported by May 1995 and August 1997 VA 
podiatry notes.  Thus, the veteran's claims for secondary 
service connection are well grounded as the record includes 
clinical notations from physicians tending to link the 
claimed conditions to service-connected disability.  

However, the Board finds that the medical evidence which 
tends to support the veteran's claim is outweighed by a 
longitudinal review of the complete medical records and the 
more studied, fully-informed, and definitive opinions to the 
contrary contained in the record.  It is not shown that the 
opinions expressed in the May 1995 and August 1997 notes were 
based on a review of the complete evidentiary record.  These 
opinions appear to be based on the veteran's recent treatment 
records beginning in 1993 as well as the history provided by 
the veteran himself, subsequent to that time.  There is no 
indication that the physicians in May 1995 and August 1997 
had the opportunity to review the totality of the medical 
evidence, an opportunity that was available to the subsequent 
examiners and reviewers, who reached contrary conclusions.  

In this regard, the Board notes that the VA examiners and RO 
medical officer had the opportunity to consider the veteran's 
claim in light of their review of the claims folder, which 
included the medical evidence from service to the present.  
Based on that review, they were unable to state with any 
reasonable medical certainty that an aggravation of disorders 
of the knees, hips and spine can be linked to the veteran's 
SFWs of the feet.  Clearly, the opinions of these physicians, 
who had access to the veteran's complete claims file and 
considered the veteran's documented medical history, are of 
greater probative value than the brief notations contained in 
the outpatient treatment notes in May 1995 and August 1997.  

In fact, the last VA examiner specifically referenced the 
1995 and 1997 notations, but reached the opposite conclusion.  
His opinion was rendered after a contemporaneous examination 
of the veteran and thereafter a thorough review of the 
veteran's service and post-service medical records comprising 
the claims file.  There is no similar indication in the 
record that the treating physicians in May 1995 or August 
1997 had the benefit of such a longitudinal review in 
entering their assessments.  

In short, the Board concludes that for the purpose of 
deciding this appeal, the well-documented medical opinions 
based on a review of the entire record should be accorded 
greater probative weight than the cursory remarks recorded 
without such review or documentation.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's disorders of the knees, hips and lumbar spine are 
in any way related to his residuals of SFWs of the feet, 
either causally or on the basis of aggravation.  The Board 
has considered the applicability of the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Consideration has also been given to all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, including 
those raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


Increased ratings

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that the 
disabilities at issue are more disabling than is reflected by 
the currently-assigned evaluations.  Therefore, his claims 
for increased evaluations are well grounded, and VA has a 
statutory duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The Board finds that the facts relevant to the issue of 
increased evaluations for residuals of SFWs of the feet have 
been properly developed and, accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).  

The schedular criteria for the rating of muscle injuries as 
well as the provisions of 38 C.F.R. §§ 4.55, 4.56 that relate 
to evaluation of muscle injuries were revised effective July 
3, 1997.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to a claimant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); See also Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
see also VAOPGCPREC 3-97.  

The veteran's service-connected residuals of SFWs of the feet 
have most recently been evaluated as 30 percent and 20 
percent disabling under Diagnostic Code 5310 for both the 
"old" rating criteria for muscle injuries (effective prior to 
July 3, 1997), and also under the "new" criteria for muscle 
injuries which took effect during the pendency of this appeal 
(on July 3, 1997).  Under both the "old" and "new" criteria, 
Diagnostic Code 5310 relates to the damage of the intrinsic 
muscles of the plantar and dorsal aspects of the foot.  The 
disability ratings for slight, moderate, moderately severe, 
and severe injury to the muscles of plantar function are 
noncompensable, 10, 20, and 30 percent, respectively, while 
the disability ratings for slight, moderate, moderately 
severe, and severe injury to the muscles of dorsal function 
are noncompensable, 10, 10, and 20 percent, respectively.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Although changes were made to the rating schedule with 
respect to the evaluation of muscle injuries in July 1997, 
these changes did not alter in a substantive way the rating 
criteria or the percentage evaluations assigned for muscle 
injuries as they apply to the present case.  The criteria 
pertaining to the rating of the veteran's muscle injuries 
under both the old and revised criteria remained essentially 
the same.  In the present case, the veteran's maximum 
schedular ratings of 30 percent (plantar) and 20 percent 
(dorsal) under Diagnostic Code 5310 for severe muscle 
injuries to Muscle Group X are for application under either 
version.  Thus, neither version is more favorable to the 
veteran and Karnas does not apply.  


Criteria

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Muscle injuries are classified into four general categories:  
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56 (2000).  

Diagnostic Code 5310 covers muscle group X, which affects the 
movements of the forefoot and toes and propulsion thrust in 
walking.  For plantar functions, the Diagnostic Code provides 
a noncompensable evaluation for slight muscle disability, a 
10 percent evaluation for moderate disability, a 20 percent 
evaluation for moderately severe disability, and a 30 percent 
evaluation for severe disability.  For dorsal functions, the 
Diagnostic Code provides a noncompensable rating for slight 
muscle disability, a 10 percent rating for moderate or 
moderately severe disability and a 20 percent rating for 
severe disability.  The 30 percent assigned for severe 
plantar muscle injury and the 20 percent assigned for severe 
dorsal muscle injury are the maximum ratings provided under 
Diagnostic Code 5310.  

For other foot injuries, under Diagnostic Code 5284 and note, 
a 30 percent evaluation is provided for severe foot injury.  
For a moderately severe foot injury, a 20 percent evaluation 
is provided.  For moderate foot injury, a 10 percent 
evaluation is provided.  With actual loss of use of the foot, 
a 40 percent rating is provided.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., stion as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Consideration is to be given to all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


Analysis

The veteran's residuals of SFWs to the feet are currently 
evaluated under the criteria for impairment of Muscle Group 
X, which covers the muscles of the foot under Diagnostic Code 
5310.  The functions affected by this muscle group include 
movement of the forefoot and toes and propulsion thrust in 
walking.  

The veteran's right foot muscle injury has long been 
evaluated as 30 percent disabling, which reflects severe 
injury to the plantar function muscles of Muscle Group X, 
while his left foot disability is evaluated as 20 percent 
disabling, which reflects severe injury to dorsal function 
muscles of Muscle Group X.  These are the maximum ratings 
authorized under the rating schedule for the veteran's severe 
muscle injuries to the plantar and dorsal aspects of Muscle 
Group X.  

Reviewing the veteran's residuals of a shell fragment wounds 
to the feet, in conjunction with the above-noted rating 
criteria and the medical evidence of record, the Board finds 
that the current evaluations for each foot are appropriate 
and are the maximum available under Diagnostic Code 5310.  

Higher ratings for the veteran's disabilities of the feet are 
available under Diagnostic Code 5284 as cited above.  
However, the veteran is clearly not shown to have suffered 
loss of use of either foot, as the record shows he can walk 
with orthotics.  Thus, a rating of 40 percent for such loss 
under Diagnostic Code 5284 is not for application for either 
foot.  The veteran's 30 percent rating for his right foot 
under Diagnostic Code 5310 is the same as the maximum 
available under Diagnostic Code 5284 for severe foot injury 
in the absence of loss of use.  Thus Diagnostic Code 5284 
would not provide a higher rating for the right foot.  
Further, while a higher rating of 30 percent would be 
available for the veteran's left foot under Diagnostic Code 
5284, the veteran is not shown to meet the schedular criteria 
for that rating.  The veteran is not shown to have a severe 
left foot disability as required for a 30 percent rating 
under Diagnostic Code 5284.  The veteran is shown to have 
residuals of severe muscle damage only to the dorsal aspect 
of the left foot (Muscle Group X ) and Diagnostic Code 5310 
specifically calls for a maximum rating of 20 percent in such 
cases.  Thus, a higher rating under Diagnostic Code 5284 for 
the left foot is also not warranted.  

The Board further notes that where an applicable Diagnostic 
Code is not predicated on limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999), with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  Diagnostic Code 5310 under which the instant 
disabilities are rated (both old and new) is not predicated 
on range of motion alone.  The Court has further held that 
even when the Board erred in failing to consider function 
loss due to pain, if it did so when the current rating was 
the maximum rating available for limitation of motion, remand 
was not appropriate.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  

The veteran's right foot disability is rated as 30 percent 
disabling and his left as 20 percent.  The Board notes that 
with these maximum ratings, the disabilities are currently 
rated at the highest schedular rating available under either 
the "old" or "new" criteria for severe muscle injuries under 
Diagnostic Code 5310.  Diagnostic Code 5284 would not provide 
a higher schedular rating of 40 percent as there has been no 
evidence of actual loss of use of either foot.  The Board 
further notes that a 40 percent evaluation would represent 
the maximum rating that could be assigned under any 
circumstances for disability of one lower extremity under the 
"amputation rule," which precludes the assignment of a rating 
beyond that provided for amputation of the extremity at the 
elective level.  38 C.F.R. § 4.68 (2000).  

The Board also notes that since any limiting pain connected 
with the veteran's symptomatology has already been taken into 
account in the assignment of the 30 and 20 percent rating for 
severe muscle injury under Diagnostic Code 5310.  Separate 
ratings for these symptoms would constitute pyramiding which 
is prohibited under 38 C.F.R. § 4.14 (2000).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).  

With respect to the claim for an extraschedular rating, the 
Board observes that in light of Floyd v. Brown, 9 Vet. App. 
88 (1996), the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not interpret the regulation 
as precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reading such conclusion on 
its own.  In the present case, the RO denied an 
extraschedular rating and provided the veteran with the 
applicable criteria and discussed those criteria in light of 
the veteran's claim for increased evaluations for his 
residuals of SFWs of the feet.  

In the unusual case, where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities under 38 C.F.R. § 3.321(b)(1).  

The Board finds, as did the RO, that higher ratings for 
residuals of shell fragment wounds of the right or left foot 
(Muscle Group X) on an extraschedular basis pursuant to 38 
C.F.R. § 3.321(b)(1) (2000) are not appropriate.  

It is clear that the disabilities at issue have not rendered 
the veteran's clinical picture unusual or exceptional in 
nature, have not markedly interfered with employment, and 
have not required frequent inpatient care so as to render 
impractical the application of regular schedular standards, 
thereby precluding respective grants of entitlement to 
increased evaluations on an extraschedular basis for either 
foot.  There is no objective evidence that the veteran's SFW 
residuals present such an exceptional or unusual disability 
picture.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, is not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

While the record does reflect complaints of pain, use of 
special shoes and periodic treatment, there has been no 
recent or frequent hospitalization for these disabilities.  
In summary, the Board finds that the record does not indicate 
an exceptional or unusual disability picture so as to warrant 
an extraschedular rating.

Consideration has also been given to all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, including 
those raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


ORDER

Service connection for disorders of the knees, hips and 
lumbar spine is denied.  

A disability rating in excess of 30 percent for residuals of 
shrapnel wounds of the right foot is denied.  

A disability rating in excess of 20 percent for residuals of 
shrapnel wounds of the left foot is denied.  



		
	Heather J. Harter
	  Acting Veterans' Law Judge
Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 
- 17 -


- 16 -


